In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*************************
JOANNA PARKER-WINTER                          *
as mother and natural guardian of             *
AIDAN SCHEUNEMANN,                            *
                                              * No. 13-150V
                   Petitioner,                * Special Master
                                              * Christian J. Moran
v.                                            *
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           * Filed: May 15, 2014
                                              *
                   Respondent.                *
*************************
Jeffrey S. Pop, Beverly Hills, CA, for petitioner;
Michael Patrick Milmoe, United States Dep’t of Justice, Washington, DC, for
respondent.

                   UNPUBLISHED DECISION ON FEES AND COSTS1

       Respondent filed a stipulation of fact concerning final attorneys’ fees and
costs in the above-captioned matter on May 15, 2014. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended her
application to request $21,838.33, an amount to which respondent does not object.
The Court awards this amount.

     Petitioner filed for compensation alleging that her son was injured by
numerous vaccines he received on and after March 3, 2009. Petitioner received

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
compensation based upon the parties’ stipulation. Decision, filed January 23,
2014. Because petitioner received compensation, she is entitled to an award of
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

      Petitioner seeks a total of $21,838.33 in attorneys’ fees and costs for her
counsel. The stipulation indicated that no costs are to be reimbursed to petitioner
pursuant to General Order #9.

       After reviewing the request, the Court awards a check jointly payable to
petitioner and her counsel, Jeffrey S. Pop, of Jeffrey S. Pop and Associates, in the
amount of $21,838.33 for attorneys’ fees and other litigation costs. The Court
thanks the parties for their cooperative efforts in resolving this matter.

       The Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.


                                                2